On Petition for Rehearing.
Roby, C. J.
9. It is insisted that evidence can be brought into a record on appeal only by a bill of exceptions. Where evidence taken by a commissioner is embodied in his report, such report being by statute made a part of the record without any bill of exceptions, the evidence therein included is a part of the record as fully as any other portion thereof. Hor does the fact that the entire report was not filed at one time prevent its being considered as an entirety.
The findings made by the commissioner, as well as the evidence upon which they were based, show the pendency of the proceedings for the settlement of the partnership affairs by the surviving partner, and the existence of orders therein made which are not subject to collateral attack and which are not attacked directly.
That no other evidence than that reported and no other facts than those stated by the commissioner were considered by the court, affirmatively appears from its finding and judgment, which are in part as follows: “And the court examines and reviews the evidence and findings of facts as reported by said master commissioner, and, after being fully advised in the premises, overrules said separate objections and exceptions to said report, and the defendants each separately and severally except. Whereupon this cause is *508submitted to tbe court for trial, finding, judgment and decree, without the intervention of a jury, and the evidence reported by said master commissioner being fully considered, and the court, having examined said report of the evidence and finding of facts, finds for the plaintiff and against the defendants upon the evidence, and that the finding of facts reported by the master commissioner should be approved and adopted by the court as the court finds, to which ruling and finding of the court the defendants each severally and separately except. And said conclusions of fact as embodied in said master commissioner’s report are now by the court approved and adopted, and said master commissioner discharged, and the defendants each severally and separately except.”
It is not intended to hold that no action can, under any circumstances, be maintained upon the bond executed by a surviving partner, pending the settlement of such trust in the court having jurisdiction thereof, and the language heretofore used is qualified by the facts presented, and has reference only to a case in which orders made by such court are collaterally assailed. Appellee however meets the situation by asserting that the orders made by the Greene Circuit Court in the matter over which it had jurisdiction— of subject-matter, by statute, and of parties, by their own acts are void. With this proposition we cannot agree.
Petition for a rehearing overruled, and the mandate is modified to permit the appellee to amend the complaint if desired.
Myers, Comstock and Eobinson, JJ., concur. Black, P. J., concurs in result. Wiley, J., absent.